DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed August 27, 2021, are responsive to the office action mailed April 28, 2021.  Claims 1-17 were previously pending, claims 1, 5, and 8-17, have been amended, claims 2-4 and 6-7 have been cancelled, and claims 18-24 are new.  Claims 1, 5, and 8-24, are therefore currently pending and considered in this office action.
Pertaining to claim interpretation under 35 USC 112(b) in the previous office action
Claims 4 and 7-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 7 have been cancelled rendering moot this rejection of those claims.  The amendment has resolved the previous issue involving claim 8 but has necessitated the continuing rejection based on a slightly adjusted rationale.
Pertaining to claim interpretation under 35 USC 101 in the previous office action
Claims 1-17 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Claims 2-4 and 6-7 have been cancelled rendering this rejection moot with regard thereto, and the amendment has overcome this rejection of the remaining claims.
In the instant case claims 1, 5, 8-15, and 18-24, are directed to processes and claims 16-17 are directed to machines.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.  The claims also recite, inter alia,
“supplying an offline store with merchandise showing information, the merchandise showing information indicating at least one display device among a plurality of display devices provided in the offline store and position to display merchandise image on a display screen of the at least one display device, the at least one display device displaying the merchandise image that includes an image of merchandise sold at the offline store, the merchandise showing information being generated based on: arrangement positions of the plurality of display devices; one individual region or a plurality of individual regions in the display screen; and categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise.” Claim 1.

This recites an abstract idea within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (advertising, marketing or sales activities or behaviors).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  This is because it recites methods and machines that control which display device(s) among a plurality of display devices in an “offline store” (i.e., brick and mortar shopping location) will be used for the display of merchandise based on the arrangement of the display devices within the store, regions on the display screen of the device, and association of categories of merchandise with screen regions of the display e.g., they control which display device(s) among a plurality of display devices in an “offline store” will be used for the display of merchandise based on the arrangement of the display devices within the store, regions on the display screen of the device, and association of categories of merchandise with screen regions of the display device(s).
Pertaining to claim interpretation under 35 USC 102 in the previous office action
Claims 1-4, 7-12, and 16-17, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonsalves et al. (Paper No. 20210422; Patent No. US 8,756,121 B2).  The amendment has overcome this ground of rejection of those claims.
Pertaining to rejection based on official notice in the previous office action
Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over YAMAZAKI (JP 200419237 A) in view of Gonsalves et al. (Paper No. 20210422; Patent No. US 8,756,121 B2) and further in view of now admitted Official Notice (Paper No. 20210422; repetition).
The applicant did not traverse the examiner’s assertion of official notice.  The obviousness of repetition to achieve the same result is taken to be admitted prior art because applicant failed to traverse or adequately traverse the examiner’s assertion of official notice.  (MPEP 2144.03(C)).

Response to Arguments
Pertaining to claim interpretation under 35 USC 112(f) in the previous office action
Applicant's arguments filed August 27, 2021, have been fully considered but they are not persuasive.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an image information controller in claim 17.  As noted in the detailed explanation in the “Claim Interpretation” section of the office action, if applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant does neither in its response, and in fact “Applicant notes that the "controller" in claim 17 is least at [sic] based on the "image information control unit 21" in Fig. "l of the present application.”  Remarks p.9.  By referring to the specification for a description of the structure intended to be incorporated into the claim to perform the claimed functions, applicant admits the very premise that applicant declares its intention to refute.  It is further noted that the “image information control unit” presented in applicant’s argument was the language previously .
“Applicant notes that the claimed elements are known in the art to have a definite meaning.”  Ibid.  This appears to be directed more to the rejection under 35 USC 112(b), because “meaning” is not necessarily the same as “sufficient structure,” but in any case applicant does not state the “definite meaning” that applicant declares exists.  Applicant declares “the present specification and figures clearly describe the precise structure and location of all components,” again apparently admitting that the interpretation under 35 USC 112(f) is correct, and again addressing the rejection under 35 USC 112(b) instead.  Id.  Applicant again however fails to state the asserted clear description of the “precise structure and location of all components,” and does not cite any portion of the specification that would provide support for this assertion.  Applicant instead argues that the functional language claimed is consistent with the functional language described in the specification as being the purpose of the “claimed units.”  This continues to evade the issues and thus is not persuasive.
Applicant argues “one of ordinary skill in the art, looking at drawings of the present Application would have understood that a computer-based network is involved such that the claimed units can be clearly implemented by a processor in the respective devices.”  Id.  This argument appears directed to a rejection under 35 USC 112(a).  There is no such rejection in the office action.  Examiner notes that it would be an i.e., as being performed by “an image information controller”) because they are not described as having any relationship to said controller, let alone a relationship providing the structure to support the functions performed by the controller.  The interpretation under 35 USC 112(f) must continue until applicant complies with the necessary requirements to avoid this interpretation.
Pertaining to claim interpretation under 35 USC 102 in the previous office action
A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.  See e.g., 37 CFR 41.37(c)(1)(iv).  Claims 1-4, 7-12, and 16-17, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonsalves et al. (Paper No. 20210422; Patent No. US 8,756,121 B2).  As noted above the amendment has overcome this rejection of those claims, however upon further consideration a new ground of rejection is made in under 35 USC 103.
Claim Interpretation
Claim 5 recites “wherein, in a composite display screen that combines display screens of the plurality of display devices, a category region is set, the category region being a region with which the categories are associated.”  Claim 12 depends from claim inter alia “wherein the category region comprises a plurality of category regions.”  This is being given the following claim construction:  the category region of claim 5 is divided (or subdivided) into the plurality of category regions of claim 12.  This is required in order to preserve the meaning of claim 5 while implementing claim 12, thereby avoiding any necessity for rejection under 35 USC 112(b) or (d).  The primary consequence of this claim construction is that the plurality of category regions of claim 12 must fit within the category region identified in claim 5.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an image information controller in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 8-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 13, and 16-17, recite inter alia 
“at least one display device among a plurality of display devices provided in the offline store and position to display merchandise image on a display screen of the at least one display device,” claim 1.

This recitation is not decipherable because “in the offline store” clearly applies to the “at least one display device” and the “plurality of display devices,” but it cannot be determined what “and position to display merchandise image” is intended to further limit.  This recitation indicates that all of the display devices are in the same position but that position is unknown.  It is also possible that the word should be “positioned,” and probable that the following recitation should read “to display a merchandise image.”  Appropriate re-drafting and correction is required.

Claim 8 recites inter alia, “wherein the merchandise showing information is supplied to the offline store at least at each time period,” but depends from claim 24.  Claim 24 recites inter alia,
“wherein a merchandise showing information is generated corresponding to an analysis of sale situation of at least one of a number of sales and a sale amount of the merchandise by season, day of a week, and weather so as to correspond to a date and a time period of a generation target.”

Thus claim 8 indicates that merchandise showing information is supplied “at each time period,” while depending from claim 24 that provides only for “a time period.”  In the context of these claims it is therefore unclear whether applicant intends the method to apply to multiple time periods or only a single time period per implementation.

Claim 9 recites inter alia, “wherein on the display screen, the plurality of individual regions are set in advance,” but depends from claim 1, reciting “one individual region or a plurality of individual regions.”  It is therefore unknown whether applicant intends to encompass only one individual region or if applicant intends the method to apply to a plurality of individual regions.  It is further noted that the optional language “one… or… a plurality” creates the possibility that claim 9 is impossible to implement, i.e., if the “one individual region” in claim one is implemented.

Claim 11 depends from and presents as further modifying method claim 1, but is directed to a system.  It therefore cannot be determined what statutory class applicant intends to claim.
IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). See also Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990. Claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101. The statute is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. MPEP 2173.05(p)(ll). See also In re Kuehl, 475 F.2d 658, 665 (1973); Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).

In claim 17, the limitation “image information controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claimed controller
“displays an image of merchandise on the display screen based on merchandise showing information, the merchandise showing information indicating at least one display device among a plurality of display devices provided in the offline store and position in a display screen of the at least one display device, the at least one display device displaying merchandise image that includes an image of merchandise sold at the offline store,” but


Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 24 recites inter alia,
“wherein a merchandise showing information is generated corresponding to an analysis of sale situation of at least one of a number of sales and a sale amount of the merchandise by season, day of a week, and weather so as to correspond to a date and a time period of a generation target.”

This claim is indecipherable because it is unknown whether “at least one of” applies to both a number of sales and a sale amount (that is, at least one of each is required), or if it intends to indicate that either a number of sales or a sale amount is required, with both also being an option.  It is further unclear whether “by season, day of a week, and weather” is intended to modify both a number of sales and a sale amount, or just a sale amount.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because it is an attempt to claim an invention in more than one statutory class.  This violates the basic language of the statute.  Claims are rejected under 35  U.S.C. 101 because they are directed to neither a “process” nor a “machine,” but rather embrace or overlap two different statutory classes of invention set forth in 35  U.S.C. 101.  The statute is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. MPEP 2173.05(p)(ll). See also In re Kuehl, Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).
In the event applicants intended to claim both the apparatus and the method, a single claim that claims both an apparatus and the method steps of using the apparatus is also indefinite. See rejection above under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, and 16-24, are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (JP 200419237 A) in view of Gonsalves et al. (Paper No. 20210422; Patent No. US 8,756,121 B2).
		YAMAZAKI teaches an information supply method performed by a display information generation server device comprising supplying an offline store with merchandise showing information and teaches, a) at least one display device among a plurality of display devices, b) displaying a merchandise image on a display screen of the at least one display device, c) the at least one display device displaying the merchandise image that includes an image of merchandise sold, and d) merchandise showing information being generated based on arrangement positions of the plurality of display devices, but does not explicitly disclose categories associated with the one YAMAZAKI further teaches, regarding: 
Claim 1.  Supplying an offline store with merchandise showing information, the merchandise showing information indicating at least one display device among a plurality of display devices provided in the offline store and position to display merchandise image on a display screen of the at least one display device, the at least one display device displaying the merchandise image that includes an image of merchandise sold at the offline store (claim 1; see at least YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images”), the merchandise showing information being generated based on: 
	●	arrangement positions of the plurality of display devices (claim 1; see at least YAMAZAKI page 2 [claim 1] “display devices disposed, respectively, in prescribed locations within a store,” ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store”);
	●	one individual region or a plurality of individual regions in the display screen (claim 1; see at least YAMAZAKI fig. 3.  Please note: this optional or alternative limitation cannot possibly distinguish from the prior art because “one individual region or a plurality of individual regions” includes every possible limitation on the regions of the display screen.).
Gonsalves also teaches a) an information supply method performed by a display information generation server device comprising supplying a store with merchandise showing information, b) at least one display device among a plurality of display devices, c) displaying a merchandise image on a display screen of the at least one display device, and d) the at least one display device displaying the merchandise image that includes an image of merchandise sold, and further teaches categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise.  Gonsalves discloses:
	●	one individual region or a plurality of individual regions in the display screen (claim 1; see at least Gonsalves abstract “product display region may be presented below the header and display images and information about a selected product. A product carousel may be presented below the product display region and show information about other products in a horizontally scrollable list. … such that the user's attention is drawn to the variety of products available for purchase,” figs. 1-3, 5-6.  Please note: see previous comment concerning this limitation.  This limitation is disclosed in both references.); and
	●	categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise (claim 1; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice 

YAMAZAKI in view of Gonsalves further discloses, regarding:
Claim 5.  The information supply method according to claim 1, wherein, in a composite display screen that combines display screens of the plurality of display devices, a category region is set, the category region being a region with which the categories are associated (claim 5; see at least YAMAZAKI as detailed above, in view of Gonsalves figs. 1-3, 5-6 (all show a display screen of a device); c2:35-45 “page 100 is displayed in a window 102 of a screen.”  Please note: “a category region is set, the category region being a region with which the categories are associated” is interpreted as setting a single category region and associating all of the categories with that region.  Although multiple devices and applicability across multiple devices is taught by YAMAZAKI a person of ordinary skill in the art would understand the Gonsalves disclosure alone to include applicability across multiple devices.  Given that it is a method intended to be used in commerce, and that its replicability throughout commerce is the source of its value, the invention would have very little value were that applicability across a plurality of display devices not assumed.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made to include applicability of Gonsalves across a plurality of display devices, since it has been held that mere duplication of essential parts involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Examiner further notes that in this particular art the presence of and applicability of the method to a plurality of devices would be implicit.).
Claim 8.  The information supply method according to claim 24, wherein the merchandise showing information is supplied to the offline store at least at each time period (claim 8; see at least YAMAZAKI page 2 [claim 1], ¶¶0002, 0007, 0025, in view of Gonsalves c:18:23-29).Claim 9.  The information supply method according to claim 1, 
●	wherein on the display screen, the plurality of individual regions are set in advance before the merchandise showing information is supplied (claim 9; see at least Gonsalves c3:65-c4:15 “the rules specify one or more … product categories that should not be displayed in the product carousel region….  products that should be presented in the product carousel region”), and
●	wherein the merchandise showing information indicates one individual region of the plurality of individual regions, as the position at which the merchandise image is displayed (claim 9; see at least Gonsalves c3:65-c4:15).
Claim 10.  The information supply method according to claim 1, wherein the  YAMAZAKI ¶0003 in view of Gonsalves abstract “information such that the user's attention is drawn to the variety of products available for purchase” figs. 1-6 (all figures are drawn to a point of sale system of the store).  Please note: although Gonsalves is an internet accessible method it also discloses applicability to offline point of sale systems.).Claim 11.  A merchandise display method comprising: the information supply method according to claim 1, a display system provided in the offline store that displays the merchandise image on the display screen, based on the merchandise showing information, or information obtained by modifying a part of the merchandise showing information (claim 11; see at least YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images”), in view of Gonsalves figs. 1-6).Claim 12.  A merchandise display method comprising: the information supply method according to claim 5, wherein the category region comprises a plurality of category regions set on the display screen, and wherein a display system provided in the offline store displays the merchandise image larger than an actual size of the merchandise according to a shape and/or size of the plurality of category regions of the categories  YAMAZAKI in view of Gonsalves figs. 1-6 (showing product images filling the display region regardless of whether the product is actually smaller or larger than the region), c4:25-39, 50-55 (extensive discussion of the size and dimensions (shape) of the product image).  Please note: this claim includes an unmarked deletion and is therefore noncompliant.  Line 3 of the claim should read “wherein the category region comprises one category region of a plurality of category regions set on the.”  It cannot be readily determined whether this represents an intended amendment that was not marked or an unintended deletion.  The claim is interpreted as potentially including shape and size, or shape, or size.  Claim language consisting of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."  This claim is further interpreted as intending to display the merchandise according to the size and/or shape of the region, this the image may or may not be larger than the actual size of the merchandise depending on the relative sizes of each of the merchandise and the display region.). 
Claim 16.  A display information generation server device that is provided at a head office that administers an offline store (claim 16; see at least YAMAZAKI in view of Gonsalves c1:32-36, c3:65-67), and that supplies the offline store with merchandise showing image information, the merchandise showing information indicating at least one display device among a plurality of display devices provided in the offline store and position to display merchandise image on a display screen of the at least one display device, the at least one display device displaying the merchandise image that includes an image of merchandise sold at the offline store (claim 16; see at least YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images”), the merchandise showing information being generated based on: 
	●	arrangement positions of the plurality of display devices (claim 16; see at least YAMAZAKI page 2 [claim 1] “display devices disposed, respectively, in prescribed locations within a store,” ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store”);
	●	one individual region or a plurality of individual regions in the display screen (claim 16; see at least YAMAZAKI fig. 3.  Please note: this optional or alternative limitation cannot possibly distinguish from the prior art because “one individual region or a plurality of individual regions” includes every possible limitation on the regions of the Gonsalves abstract “product display region may be presented below the header and display images and information about a selected product. A product carousel may be presented below the product display region and show information about other products in a horizontally scrollable list. … such that the user's attention is drawn to the variety of products available for purchase,” figs. 1-3, 5-6.  Please note: see previous comment concerning this limitation.  This limitation is disclosed in both references.); and
	●	categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise (claim 16; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories”).Claim 17.  An image display system comprising one or a plurality of image display devices provided in an offline store, the system comprising: 
Gonsalves figs. 1-3, 5-6 (all show a display screen of a device); c2:35-45 “page 100 is displayed in a window 102 of a screen”); and
	●	an image information controller that displays an image of merchandise on the display screen based on merchandise showing information, the merchandise showing information indicating at least one display device among a plurality of display devices provided in the offline store and position in a display screen of the at least one display device, the at least one display device displaying the merchandise image that includes an image of merchandise sold at the offline store (claim 17; see at least YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images”), the merchandise showing information being generated based on: 
	●	arrangement positions of the plurality of display devices (claim 17; see at least YAMAZAKI page 2 [claim 1] “display devices disposed, respectively, in prescribed locations within a store,” ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store”);
	●	one individual region or a plurality of individual regions in the display screen (claim 17; see at least YAMAZAKI fig. 3.  Please note: this optional or alternative limitation cannot possibly distinguish from the prior art because “one individual region or a plurality of individual regions” includes every possible limitation on the regions of the Gonsalves abstract “product display region may be presented below the header and display images and information about a selected product. A product carousel may be presented below the product display region and show information about other products in a horizontally scrollable list. … such that the user's attention is drawn to the variety of products available for purchase,” figs. 1-3, 5-6.  Please note: see previous comment concerning this limitation.  This limitation is disclosed in both references.); and
	●	categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise (claim 17; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories”).
Claim 18. The information supply method according to claim 5, wherein the category region is set so as to extend over the display screens of the plurality of display devices (claim 18; see at least Gonsalves c1:40-55, c2:4-12).
Claim 19. The information supply method according to claim 1, wherein,
	●	in a category region set so as to extend over two display devices provided such that display screens of the two display devices among the plurality of display devices are adjusted with each other, a first individual region of one display device of the two display devices and a second individual region of another display device of the two display devices are provided (claim 19; see at least YAMAZAKI ¶0009 “a product information control device that, based on the product exhibition method for that point in time determined by said product exhibition method determination means, causes certain product information to be displayed on said plurality of product information display devices,” ¶¶0016-0018 describe controlling display of varying products on multiple display devices over time based on criteria such as weather to promote sales.  Category region would thus be represented by a product category relevant to that criteria (such as umbrellas, rain gear, etc.). Please note: the claim language is understood as two display devices included in a same category region and the screen displays of each of the two devices are each taken into account in determining merchandise showing information.), and
	●	wherein the first individual region and the second individual region are associated with a same category among the categories (claim 19; see at least YAMAZAKI ¶¶0009, 0016-0018.  Please note: this limitation does not appear to further limit the previous limitation in the same claim.). 
Claim 20.  The information supply method according to claim 5, wherein the category region is associated with the categories of a plurality of merchandises (claim 20; see at least YAMAZAKI as detailed above, in view of Gonsalves figs. 1-3, 5-6 (all show a 
Claim 21. (New) The information supply method according to claim 1, wherein, in the display screen, a category of a recommended merchandise is associated corresponding to a sequence by which a customer consciously views (claim 21; see at least YAMAZAKI ¶0035 in view of Gonsalves c2:50-57 and c3:48-56 discussing recommendations based on search routing and browsing history of previous and current sessions, and c12:21-40 goes into further detail).
Claim 22.  The information supply method according to claim 5, wherein an area of an individual region, in which the merchandise is displayed in the category region corresponding to the category, is changed corresponding to a degree of recommendation of the merchandise (claim 22; see at least Gonsalves figs. 1-3 and 5-6).
Claim 23. The information supply method according to claim 1, wherein a position, in which a merchandise showing screen is set, is determined based on a category of hot-selling merchandise or merchandise to be sold as featured merchandise in the offline store (claim 23; see at least YAMAZAKI ¶0001 “product exhibitions based on a variety of conditions that would influence sales of the product,” ¶0007 “changing product exhibitions in accordance with demand, which might differ in accordance with the time of day or weather,” in view of Gonsalves figs. 1-3 and 5-6.  Please note: see previous discussions of the effect of limitations claimed in the alternative.).
Claim 24.  The information supply method according to claim 1, wherein a merchandise showing information is generated corresponding to an analysis of sale situation of at least one of a number of sales and a sale amount of the merchandise by season, day of a week, and weather so as to correspond to a date and a time period of a generation target (claim 24; see at least YAMAZAKI ¶¶0001, 0007.  Please note: The phrase "at least one" recites alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  See previous discussion of alternative or optional limitations.  Also see rejection under 35 USC 112(b).).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of YAMAZAKI to include categories associated with the one individual region or the plurality of individual regions, the categories being of the merchandise, as taught by Gonsalves since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the Gonsalves in the method of YAMAZAKI.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over YAMAZAKI (JP 200419237 A) in view of Gonsalves et al. (Paper No. 20210422; Patent No. US 8,756,121 B2) and further in view of admitted Official Notice (Paper No. 20210422; repetition).
		Rejection of claims 13-15 is based on the same rationale noted above as claims 13-15 merely incorporate the features previously discussed in the rejection of claim 1 under 35 USC 103.  In addition, it is examiner's position that it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat the same steps in two different stores, because mere repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to repeat the same desired result achieved by performing the step initially.  In fact even a lay-person with no skill in the art would expect the same result to follow from a repetition of the same step.  In addition YAMAZAKI discloses use of the system in a .  YAMAZAKI in view of Gonsalves and further in view of official notice, teaches, pertaining to:
Claim 13.  An information supply method performed by a display information generation server device, the information supply method comprising: 
●	supplying a first offline store with first merchandise showing information, the first merchandise showing information indicating at least one first device among a plurality of first display devices provided in the first offline store and first position to display a first merchandise image on a first display screen of the at least one first display device, the at least one first display device displaying the first merchandise image that includes an image of first merchandise sold at the first offline store (claim 13; see at least YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images”), the first merchandise showing information being generated based on: 
	●	first arrangement positions of the plurality of first display devices (claim 13; see at least YAMAZAKI page 2 [claim 1] “display devices disposed, respectively, in prescribed locations within a store,” ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store”);
	●	one first individual region or a plurality of first individual regions in the first display screen (claim 13; see at least YAMAZAKI fig. 3.  Please note: this optional or alternative Gonsalves abstract “product display region may be presented below the header and display images and information about a selected product. A product carousel may be presented below the product display region and show information about other products in a horizontally scrollable list. … such that the user's attention is drawn to the variety of products available for purchase,” figs. 1-3, 5-6.  Please note: see previous comment concerning this limitation.  This limitation is disclosed in both references.); and
	●	first categories associated with the one first individual region or the plurality of first individual regions, the first categories being of the first merchandise (claim 13; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories”); and
YAMAZAKI page 2 [claim 1], ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store;… causes certain product information to be displayed on said plurality of product information display devices,” ¶0023 “displays … displaying information pertaining to products such as the product numbers, product names, sales promotion messages, units of sale, and product images,” in view of official notice), the second merchandise showing information being generated based on: 
	●	second arrangement positions of the plurality of second display devices (claim 13; see at least YAMAZAKI page 2 [claim 1] “display devices disposed, respectively, in prescribed locations within a store,” ¶0009 “a plurality of product information display devices disposed, respectively, in prescribed locations within a store,” in view of official notice);
	●	one second individual region or a plurality of second individual regions in the second display screen (claim 13; see at least YAMAZAKI fig. 3.  Please note: this optional or alternative limitation cannot possibly distinguish from the prior art because “one individual region or a plurality of individual regions” includes every possible limitation on the regions of the display screen.  Also see at least Gonsalves abstract 
	●	second categories associated with the one or plurality of second individual regions, the second categories being of the second merchandise (claim 13; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories”), in view of official notice).
Claim 14.  The information supply method according to claim 13, 
Gonsalves figs. 1-3, 5-6; c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed”), and
●	wherein a second category region is set in advance before the second merchandise showing information is supplied, the second category region being a region on the second display screen and being a region with which a second merchandise category is associated, and the second merchandise category being a category of the second merchandise (claim 14; see at least Gonsalves figs. 1-3, 5-6; c2:1-13 “page is laid out with a header substantially spanning the top of the web page with product category-related information directly below it.  … product category-related information provides images and shopping advice … may include a tri-colunm region in which … a collection of ranked rated products is displayed” in view of official notice).Claim 15.  The information supply method according to claim 14, 
●	wherein the first merchandise showing information is generated based on at least the first category region (claim 15; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “product category-related information may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories”), and
●	wherein the second merchandise showing information is generated based on at least the second category region (claim 15; see at least Gonsalves figs. 1-3, 5-6 (figures showing categories of merchandise and information showing merchandise in each category by category region, e.g., fig.5 “Designer A,” with merchandise by designer A); c2:1-13 “product category-related information may include a tri-colunm region in which … a collection of ranked rated products is displayed,” c3:24-34, 56-65 “A product carousel region 116 includes … other products in the same product category …. For example, the selected product in this example is a camera and the product carousel region 116 includes other makes or models 30 of cameras…. product carousel region 116 displays products based on product categories,” in view of official notice).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Anonymous, "Method and System for Augmented Reality Markers per Aisle at Retail Stores," IP.com, March 25, 2012, 3pp.: teaches the invention with the display devices provided by the users' mobile devices while visiting the store.
	●	BLATSTEIN, CA 2724233 A1: teaches both multiple kiosks and deciding what product info to display based on location and also displaying particular product in particular locations on screen.
	●	Kanisawa et al., Patent No. US 7,467,101 B2: teaches a plurality of terminals in predetermined locations that determine products displayed (for prompting orders).  Preferred embodiment is directed primarily to restaurants and to also displaying information on other restaurants in the area based on location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        December 4, 2021